Per Curiam.

The judgment must be modified since the certificate of title liability contains a valid exculpatory clause, sufficient to insulate the defendant abstract company from liability in excess of $1,000, regardless of whether the action sounds in tort or contract.
Further, dismissal of the counterclaim was improper, since plaintiff’s law firm stands personally liable for contracts executed as agent for undisclosed principals (Goodman Prods. Corp. v. A. Lustig, Inc., 265 App. Div. 506).
The judgment should be modified by decreasing the recovery thereof to the sum of $1,000 with interest and judgment directed for the defendant on its counterclaim in the sum of $253.50 with interest, and, as modified, affirmed, with $25 costs to appellant.
Hofstadter, J. P., Hecht and Gold, JJ., concur.
Judgment modified, etc.